DETAILED ACTION
Response to Amendment
	This office action is response to an amendment filed on 11/03/2021.
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
The applicant respectfully argues on pages 14-15 in the remarks that current prior art Islam don’t teach claimed limitation, “determining, by a base station, at least one beam direction for transmitting downlink control information of a terminal, and generating, by the base station, first downlink control channel configuration information according to at least one determined beam direction, the first downlink control channel configuration information being used for indicating a beam direction of the downlink control information transmitted by the base station to the terminal.” (Emphasis added). In response, the examiner disagrees with the applicant. The examiner’s interpretation of this claimed limitation is  a base station (BS) determines at least one beam direction for transmitting downlink control information (DCI), transmit or generate the DCI via a PDCCH to an user equipment (UE) based on the determined direction, the BS also transmits a downlink control channel (DCI) configuration information by using the determined beam direction, the first DCI configuration information is used for indicting a beam direction of the DCI information transmitted by the BS to the UE.  Islam’s teaching in paragraph 69 about informing or indicating a DCI via a PDCCH for feedback is interpreted as the BS  uses or determines  a beam direction for transmitting via DCI to a terminal, his teaching in the same . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10 and 28 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Islam et al. (hereinafter, “Islam”; 20170302352).
In reference to claim 1, 
Islam teaches a downlink control information transmission method, comprising: determining (inform or indicate, paragraph 69), by a base station (Base station, paragraph 69), at least one beam direction (beam direction, paragraph 69); for transmitting downlink control information (DCI, paragraph 69); of a terminal (UE, paragraph 69), and 
generating (inform or indicate, paragraph 69), by the base station (base station, paragraph 69), first downlink control channel (PDCCH, paragraph 69); configuration information (DCI, paragraph 69); according to at least one beam direction, paragraph 69), the first downlink control channel configuration information (DCI, paragraph 69); being used for indicating a beam direction (inform or indicate, paragraph 69); of the downlink control information (DCI, paragraph 69); transmitted by the base station to the terminal (inform or indicate, paragraph 69);
transmitting (inform or indicate, paragraph 69), by the base station (BS, paragraph 69), the downlink control information (DCI, paragraph 69); to a terminal (UE, paragraph 69); in the at least one beam direction (beam direction, paragraph 69); after the base station transmits (inform or indicate, paragraph 69); the first downlink control channel configuration information (DCI, paragraph 69); to the terminal (UE, paragraph 69).
In reference to claim 10, 
Islam teaches a downlink control information reception method, comprising: receiving (informs or indication is interpreted as receiving by a UE, paragraph 69), by a terminal (UE, paragraph 69), first downlink control channel configuration information (DCI, paragraph 69); transmitted by a base station (base station, paragraph 69), the first downlink control channel configuration information (DCI, paragraph 69); comprising information of at least one beam direction (beam direction, paragraph 69); determined (inform or indicate, paragraph 69); and configured to transmit (inform or indicate, paragraph 69);downlink control information of the terminal (DCI, paragraph 69
determining (generate, paragraph 69), by the terminal (UE, paragraph 69), at least one beam direction (two different types of channel information in paragraph 69 is interpreted as generating a bema direction as a channel information); according to the first downlink control channel configuration information (DCI, paragraph 69); and
monitoring (may receive, paragraph 71) and receiving (may receive, paragraph 71), by the terminal (UE, paragraph 69), the downlink control information (DCI, paragraph 69) in the at least one beam direction (beam direction, paragraph 69).
In reference to claim 28, 
Islam teaches a downlink control information reception device (UE, paragraph 69), comprising a memory (memory 910, paragraph 153); configured to store a computer readable program (store, paragraph 154); and a processor (processor 9200 ,paragraph 153) configured to execute the computer readable program to (paragraph 154 teaches this limitation):
receive first downlink control channel configuration information transmitted by a base station, the first downlink control channel configuration information including information of at least one beam direction determined by the base station and configured to transmit downlink control information of a terminal; determine the at least one beam direction according to the first downlink control channel configuration information; and monitor and receive the downlink control information in the at least one beam direction (these limitations are identical to claim 10, therefore, they are rejected as claim 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 25 are rejected under 35 U.S.C 103 (a) as unpatentable over Islam et al. (hereinafter, “Islam”; 20170302352) in view of Takeda et al. (hereinafter, “Takeda”; 20210120557).
In reference to claims 7 and 25, 
Islam does not teach explicitly about the method of claim 7 and 25.
Takeda teaches wherein the transmitting, by the base station, the first downlink control channel configuration information to the terminal comprises: transmitting (transmitted, paragraph 66), by the base station (radio base station, paragraph 60), the first downlink control channel (NR-PDCCH, paragraph 66); configuration information (single DCI, paragraph 66); to the terminal (user terminal, paragraph 66) through a radio resource control signaling (single DCI, paragraph 66); or,
 transmitting, by the base station, the first downlink control channel configuration information to the terminal through a message 2 or a message 4 in a random access procedure.


Claim 19 is rejected under 35 U.S.C 103 (a) as unpatentable over Islam et al. (hereinafter, “Islam”; 20170302352) in view of YI et al. (hereinafter, “YI”; 20210218515).
In reference to claim 19, 
Islam teaches determine at least one beam direction for transmitting downlink control information of a terminal, and generate first downlink control channel configuration information according to at least one determined beam direction, the first downlink control channel configuration information being used for indicating a beam direction of the downlink control information transmitted by  a base station to the terminal; and transmit the downlink control information to the terminal in at least one beam direction after the first downlink control channel configuration information is transmitted to the terminal (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
Islam does not teach explicitly about using a downlink control information transmission device, comprising a memory configured to store a computer readable program and a processor configured to 
YI teaches a downlink control information transmission device (eNB, paragraph 70,), comprising a memory (a memory, paragraph 70);configured to store a computer readable program(store a variety of information, paragraph 70); and a processor (processor, paragraph 70); configured to execute the computer readable program to (paragraph 70 teaches this limitation):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam to use a base station comprising with a memory for storing instruction and a processor for executing instructions as taught by YI because it would allow reducing latency for a short transmission time interval (TTI). 
Allowable Subject Matter
Claims 2-4, 6, 8, 11-14, 16, 17, 20-22, 24, 26, 29-32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ABUSAYEED M HAQUE/
 Examiner, Art Unit 2466                                                                                                                                                                                             

/DIANE L LO/Primary Examiner, Art Unit 2466